Citation Nr: 9916201	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-14 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, claimed as tendonitis.  

2.  Propriety of the initial evaluation for degenerative 
changes of the right wrist, due to trauma, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had 20 years of active duty, from June 1975 to 
June 1978, and from January 1979 to January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
RO, which established service connection for degenerative 
changes of the right wrist due to trauma, with normal range 
of motion (right wrist disorder herein).  The RO assigned a 
noncompensable evaluation, and the veteran completed an 
appeal.  The veteran also completed an appeal of the February 
1997 rating decision of the RO, which denied a claim for 
service connection for a left knee disorder, claimed as 
tendonitis.  

The Board notes that the RO adjudicated the issue involving 
the right wrist as one for an increased rating.  However, in 
light of the distinction noted by the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court) in the recently-issued 
case Fenderson v. West, 12 Vet. App. 119 (1999), the Board 
has recharacterized the issue as one involving the propriety 
of the initial evaluation assigned.  Furthermore, although 
the RO increased the veteran's evaluation in December 1997 
(during the pendency of the appeal), because the maximum 
available benefit has not been assigned, the claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


REMAND

The Board notes that the veteran's April 1997 substantive 
appeal included a request for both a hearing before RO 
personnel and a hearing before a Member of the Board sitting 
at the RO (Travel Board hearing).  While the veteran had an 
RO hearing in September 1997, he has not been afforded the 
requested Travel Board hearing, and there is no indication of 
record that such hearing request has been withdrawn.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:  

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity.  Unless the 
veteran indicates, preferably, in a 
signed writing, that he no desires a 
Board hearing, the hearing should be 
held.  Thereafter, the claims file should 
returned to the Board in accordance with 
current applicable procedures. 

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


